UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 04-1089



STATE OF NORTH CAROLINA; NORTH CAROLINA DENTAL
BOARD,

                                              Plaintiffs - Appellees,

             versus


REGINALD REX FRAZIER, SR., on behalf of
himself and all citizens of African ancestry,
negro  dentists,   negro lawyers    similarly
situated, licensed by North Carolina State
Statutes and Regulations,

                                               Defendant - Appellant,

             and


THEODORE GABRIEL MUCHITENI, DMD; ROY COOPER,
North Carolina Attorney General; KATHRYN
MICHELLE WYNDHAM,

                                                           Defendants.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.   Malcolm J. Howard,
District Judge. (CA-03-184-4-3H)


Submitted:    June 24, 2004                   Decided:   June 29, 2004


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.
Reginald Rex Frazier, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

          Reginald Rex Frazier, Sr., appeals the district court’s

order dismissing his complaint without prejudice under 28 U.S.C.

§ 1915(e)(2)(B) (2000).   We have reviewed the record and find that

this appeal is frivolous.   Accordingly, we deny Frazier’s motion

for relief and motion to quash and dismiss.    We dismiss the appeal

on the reasoning of the district court.       See North Carolina v.

Frazier, No. CA-03-184-4-3H (E.D.N.C. Dec. 9, 2003).    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                          DISMISSED




                               - 3 -